Exhibit 10.1

IMPORTANT - ACTION REQUIRED: In order for your FY11 stock awards to become
effective, you must use the voting button at the top of this email, click on “I
agree to the award terms & conditions” and reply by 28 February 2011. Failure to
respond by this date will result in forfeiture of your award.

 

 

 

Company Confidential Communication to: «First_name» «Last_name»

I would like to take this opportunity to thank you for your commitment to the
Company both in the past and most importantly looking forward. You play an
important role in the future performance of our Company.

One of the priorities of our management compensation program is to provide you
with the opportunity to share in the long-term success of Air Products. As a
result, I am pleased to present your 2011 stock awards under the Company’s
Long-Term Incentive Plan. These awards make up the long-term component of your
total pay package and link your personal wealth to the performance of the
Company.

Your 2011 awards are valued at $<Tot Value> and include:

 

•  

A Nonstatutory Stock Option to purchase «Stock_Option» shares of Common Stock at
a purchase price of $86.39 per share, which is the 1 December 2010 closing sale
price of a share of Common Stock, valued at $«SO Value»; and

 

•  

An award of «RSUs» 4-Year Restricted Stock Units valued at $«RSU Value», each
Unit being equivalent in value to one share of Common Stock; and

 

•  

«Perf_Share» Deferred Stock Units with a three year performance period valued at
$<PS Value>, each Unit (a “Performance Share”) being equivalent in value to one
share of Common Stock.

Further details regarding your Awards and the value calculation factors can be
found on the FY11 Equity Grant Statement which is included for your reference at
the end of this document.

Thank you again for your dedication and on-going contributions to Air Products.

Your 2011 Awards are subject to and contingent upon your agreement to the
attached conditions described in Exhibit A. Please read these conditions
carefully, particularly the descriptions of “Prohibited Activities”. This
letter, together with its Exhibits, constitutes the agreement governing your
2011 Awards (“Awards Agreement”). Your 2011 Awards are also at all times subject
to the applicable provisions of the Long-Term Incentive Plan (the “Plan”) and to
any determinations made by the Committee (or its delegate) with respect to your
2011 Awards as contemplated or permitted by the Plan or the Conditions.

Neither your 2011 Awards, this Awards Agreement or the Plan constitute a
contract of employment; nor do they guarantee your continued employment for any
period required for all or any of your 2011 Awards to vest, become exercisable,
be earned or be paid out. Except as otherwise indicated all capitalized words
used in this Awards Agreement have the meanings described in the Plan.



--------------------------------------------------------------------------------

WITNESSETH the due execution of this Awards Agreement at Allentown, Pennsylvania
effective as of the 1st day of December 2010 intending to be legally bound
hereby.

 

AIR PRODUCTS AND CHEMICALS, INC. By:   LOGO [g133089g92g55.jpg]  

John E. McGlade

Exhibits



--------------------------------------------------------------------------------

EXHIBIT A

2011 AWARDS UNDER THE PLAN ARE SUBJECT TO THE FOLLOWING CONDITIONS:

In the event the Company determines, in its sole discretion, that you have
engaged in a “Prohibited Activity” (as defined below), at any time during your
employment, or within one year after termination of your employment from the
Company or any Subsidiary, the Company may forfeit, cancel, modify, rescind,
suspend, withhold, or otherwise limit or restrict any unexpired, unpaid or
unexercised Awards outstanding under the Plan, and any exercise, payment or
delivery of an Award or shares of Company Common Stock pursuant to an Award may
be rescinded within six months after such exercise, payment or delivery. In the
event of any such rescission, you shall pay to the Company the amount of any
gain realized or payment received as a result of the exercise, payment or
delivery, in such manner and on such terms as may be required by the Company,
and the Company shall be entitled to set off against the amount of any such gain
or payment any amount owed to you by the Company or any Subsidiary.

The Prohibited Activities are:

 

  (a) Nondisparagement – making any statement, written or verbal, in any forum
or media, or taking any action in disparagement of the Company or any Subsidiary
or affiliate thereof (hereinafter, the “Company”), including but not limited to
negative references to the Company or its products, services, corporate
policies, current or former officers or employees, customers, suppliers, or
business partners or associates;

 

  (b) No Publicity – publishing any opinion, fact, or material; delivering any
lecture or address; participating in the making of any film, radio broadcast,
television transmission, internet postings, social media, and any other
electronic media; or communicating with any representative of the media relating
to confidential matters regarding the business or affairs of the Company;

 

  (c) Nondisclosure of Trade Secrets – failure to hold in confidence all Trade
Secrets of the Company that came into your knowledge during your employment by
the Company, or disclosing, publishing, or making use of at any time such Trade
Secrets, where the term “Trade Secret” means any technical or nontechnical data,
formula, pattern, compilation, program, device, method, technique, drawing,
process, financial data, financial plan, product plan, list of actual or
potential customers or suppliers, or other information similar to any of the
foregoing, which (i) derives economic value, actual or potential, from not being
generally known to and not being readily ascertainable by proper means by, other
persons who can derive economic value from its disclosure or use, and (ii) is
the subject of efforts that are reasonable under the circumstances to maintain
its secrecy;

 

  (d) Nondisclosure of Confidential Information – failure to hold in confidence
all Confidential Information of the Company that came into your knowledge during
your employment by the Company, or disclosing, publishing, or making use of such
Confidential Information, where the term “Confidential Information” means any
data or information, other than Trade Secrets, that is valuable to the Company
and not generally known to the public or to competitors of the Company;



--------------------------------------------------------------------------------

 

  (e) Return of Materials – your failure, in the event of your termination of
employment for any reason, promptly to deliver to the Company all memoranda,
notes, records, manuals, or other documents, including all electronic or other
copies of such materials and all documentation prepared or produced in
connection therewith, containing Trade Secrets or Confidential Information
regarding the Company’s business, whether made or compiled by you or furnished
to you by virtue of your employment with the Company; or your failure promptly
to deliver to the Company all vehicles, computers, credit cards, telephones,
handheld electronic devices, office equipment, and other property furnished to
you by virtue of your employment with the Company;

 

  (f) Noncompete and Nonsolicitation – rendering services for any organization
as an employee, officer, director, consultant, advisor, agent, broker,
independent contractor, principal, or partner, or engaging directly or
indirectly in any business which, in the sole judgment of the Company, is or
becomes competitive with the Company during the one (1) year period following
the termination of your employment; or directly or indirectly soliciting any
customer, supplier, contractor, employee, agent, or consultant of the Company
with whom you had contact during the last two years of your employment with the
Company or became aware of through your employment with the Company, to cease
doing business with, or to terminate their employment or business relationship
with, the Company; or

 

  (g) Violation of Company Policies – violating any written policies of the
Company applicable to you, including, without limitation, the Company’s insider
trading policy.

The above provisions of this Exhibit are in addition to, and shall not
supersede, the terms of your Employee Patent and Confidential Information
Agreement entered at the time you were employed by the Company.

Notwithstanding any other provisions of your Award Agreement, in the event the
Company is required to prepare an accounting restatement due to its material
noncompliance with any financial reporting requirement, the Company may recover
from you any amounts or awards which it is required to recover under Section 10D
of the Securities Exchange Act of 1934.

You expressly acknowledge and affirm that the foregoing provisions of this
Exhibit are material and important terms of your Award and that your agreement
to be bound by the terms of this paragraph is a condition precedent to your
FY2011 Award.

All determinations regarding the interpretation, construction, enforcement,
waiver, or modification of this Exhibit and/or the Plan shall be made in the
Company’s sole discretion and shall be final and binding on you and the Company.
Determinations made under this Exhibit and the Plan need not be uniform and may
be made selectively among individuals, whether or not such individuals are
similarly situated.

If any of the terms of this Agreement in the opinion of the Company conflict or
are inconsistent with any applicable law or regulation of any governmental
agency having jurisdiction, the Company reserves the right to modify this
Agreement to be consistent with applicable laws or regulations.

You understand and acknowledge that the Company holds certain personal
information about you, including but not limited to your name, home address,
telephone number, date of birth, social security number, salary, nationality,
job title, and details of all Shares awarded, cancelled, vested, unvested, or
outstanding (the “personal data”). Certain personal data may also constitute
“sensitive



--------------------------------------------------------------------------------

personal data” within the meaning of applicable local law. Such data include but
are not limited to the information provided above and any changes thereto and
other appropriate personal and financial data about you. You hereby provide
explicit consent to the Company and any Subsidiary to process any such personal
data and sensitive personal data. You also hereby provide explicit consent to
the Company and any Subsidiary to transfer any such personal data and sensitive
personal data outside the country in which you are employed, and to the United
States. The legal persons for whom such personal data are intended are the
Company and any third party providing services to the Company in connection with
the administration of the Plan.

By accepting this award, you acknowledge having received and read the Plan
Prospectus, and you consent to receiving information and materials in connection
with this Award or any subsequent awards under the Company’s long-term
performance plans, including without limitation any prospectuses and plan
documents, by any means of electronic delivery available now and/or in the
future (including without limitation by e-mail, by Website access, and/or by
facsimile), such consent to remain in effect unless and until revoked in writing
by you. This Agreement and the Plan, which is incorporated herein by reference,
constitute the entire agreement between you and the Company regarding the terms
and conditions of this Award.

You submit to the exclusive jurisdiction and venue of the federal or state
courts of the Commonwealth of Pennsylvania to resolve all issues that may arise
out of or relate to and all determinations made under this Agreement. This
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania,
without regard to conflicts or choice of law rules or principles.

If any court of competent jurisdiction finds any provision of this Agreement, or
portion thereof, to be unenforceable, that provision shall be enforced to the
maximum extent permissible so as to effect the intent of the parties, and the
remainder of this Agreement shall continue in full force and effect.



--------------------------------------------------------------------------------

EXHIBIT B

NONSTATUTORY STOCK OPTIONS

Exercisability and Expiration. Each Option entitles you to purchase one share of
Company Common Stock (“Share”) at a purchase price of $86.39 (the “Grant Price”)
as described below. You can first purchase Shares as follows: (i) up to
one-third of the Shares may be purchased on or after 1 December 2011 and (ii) up
to an additional one-third of such Shares may be purchased on or after
1 December 2012 and 2013, respectively. The Options are granted as of 1 December
2010 and will continue for a period of ten (10) years from such grant date and
will expire and no longer be exercisable after the close of the New York Stock
Exchange on 1 December 2020. Any Option which is unexercised as of the close of
the New York Stock Exchange on 1 December 2020 and which has not terminated in
accordance with termination conditions of this Agreement, will be settled by a
Net Exercise whereby the Company will issue you shares of Common Stock equal to
the number of shares covered by the Option, reduced by the number of whole
shares that has a Fair Market Value equal to or in excess of the sum of the
aggregate Grant Price of the Options and the minimum statutory withholding tax
obligation arising from the Net Exercise of the Options, and shall remit any
excess of the Fair Market Value of such shares to you.

How to Exercise. You may purchase Shares covered by an Option by providing to
the Company’s agent, Fidelity Stock Plan Services, LLC or any successor thereto
(“Fidelity”), notice of exercise of the Option in a form designated by Fidelity
and the Grant Price of the Shares. Payment of the Grant Price and applicable
taxes may be made in cash or by providing an irrevocable exercise notice coupled
with irrevocable instructions to Fidelity to simultaneously sell the Shares and
deliver to the Company on the settlement date the portion of the proceeds
representing the Grant Price and any taxes to be withheld. Payment of the Grant
Price may also be made by delivery or attestation of ownership of other Shares
of Common Stock owned by you with a Fair Market Value equal to the Grant Price,
in which case the number of Shares acquired in the exercise will be reduced by
an amount equal in value to the amount of any taxes required to be withheld and
by the number of Shares as to which ownership was attested.

In the event of a Change in Control, the Options shall become exercisable on the
later of the Change in Control or 1 June 2011. In the event of any other change
in the outstanding shares of the Common Stock of the Company or the occurrence
of certain other events described in Section 12 of the Plan, an equitable
adjustment shall be made in the number or kind of Shares or the Grant Price for
Shares covered by your Options.

Termination of Stock Options at End of Employment. Your Options terminate as of
the close of business on the last day of your employment with the Company and
all its Subsidiaries, unless your employment ends due to your death, Disability,
or Retirement on or after 30 November 2011. Upon your, death, Disability, or
Retirement on or after 30 November 2011, your Options will not terminate and any
unexercisable portion of the Options will be extended until its expiration (that
is, will become and be exercisable) as if you have continued to be an active
employee of the Company or a Subsidiary. Notwithstanding the above, if your
employment with the Company or a Subsidiary is involuntarily terminated by the
Company on or after 30 November 2011 due to action necessitated by business
conditions, including, but not limited to, job eliminations, workforce
reductions, divestitures of facilities, assets or businesses, sale by the
Company of a Subsidiary, or plant closing, your exercisable Options will not be
immediately terminated but will continue to be exercisable in accordance with
their terms for six months following your last day of employment with the
Company or a Subsidiary, and shall terminate at the end of such six month
period.



--------------------------------------------------------------------------------

Assignment and Transfer. Options are nonassignable and nontransferable except to
your Designated Beneficiary, by will or the laws of descent and distribution, or
by gift to family members or to trusts of which only family members are
beneficiaries. Such transfers by gift can be made only after the Option has
become exercisable and subject to such administrative procedures and to such
restrictions and conditions as the officers of the Company shall determine to be
consistent with the purposes of the Plan and the interests of the Company and/or
to be necessary or appropriate for compliance with all applicable tax and other
legal requirements. Subject to the foregoing, you may transfer Options by gift
only by delivering to the Company at its principal offices in Allentown,
Pennsylvania, written notice of the intent to transfer the Options on forms to
be provided by the Company.



--------------------------------------------------------------------------------

EXHIBIT C

RESTRICTED STOCK UNITS

Grant of Restricted Stock Units. Restricted Stock Units (“Units”) are granted to
you subject to the forfeiture conditions described below and the terms of the
Air Products and Chemicals, Inc. Long-Term Incentive Plan as amended and
restated on 28 January 2010 and as amended from time to time thereafter (the
“Plan”). All capitalized terms have the meaning ascribed to them in the Plan
unless otherwise noted. The Units are “Deferred Stock Units” as described in
Section 9 of the Plan. The Deferral Period for Units begins on 1 December 2010
and ends on the earliest of 1 December 2014 or your death on or after
30 November 2011.

Payment of Restricted Stock Units. Each Unit granted to you represents the value
of one share of Company Common Stock. Subject to the forfeiture conditions
below, each Unit will entitle you to receive, following the end of the Deferral
Period, a payment equal to the value of one share of Common Stock. Payment in
respect of the Units will be delivered in shares of Common Stock or cash as
determined by the Committee or its delegate; provided that applicable taxes will
be withheld by reducing the number of shares delivered by an amount equal in
market value to the taxes required to be withheld.

No cash dividends or other amounts shall be payable with respect to the Units
during the Deferral Period. At the end of the Deferral Period, however, the
Company will pay to you, for each Unit that has not been forfeited, an
additional cash payment equal to the dividends that would have been paid on a
share of Common Stock during the Deferral Period (“Dividend Equivalents”), net
of applicable taxes.

If your employment by the Company or a Subsidiary terminates due to death,
payment in respect of Units that are not forfeited and of related Dividend
Equivalents shall be made to your Designated Beneficiary or, if none, your legal
representative.

Conditions of Forfeiture. If your employment by the Company and all of its
Subsidiaries is terminated for any reason prior to 30 November 2011, the Units
will be forfeited in their entirety, except as required by law or determined by
the Committee. On or after 30 November 2011, if your employment by the Company
and all of its Subsidiaries is terminated prior to the end of the Deferral
Period for any reason other than your death, Disability or Retirement, the Units
will be forfeited in their entirety.

Adjustments. In the event of any change in the outstanding shares of Common
Stock of the Company or the occurrence of certain other events as described in
Section 12 of the Plan, an equitable adjustment of the number of Units covered
by this Agreement shall be made as provided in the Plan.



--------------------------------------------------------------------------------

EXHIBIT D

PERFORMANCE SHARES

Performance Shares. Performance Shares are granted to you subject to the
forfeiture conditions described below and the terms of the Air Products and
Chemicals, Inc. Long-Term Incentive Plan as amended and restated on 28 January
2010 and as amended from time to time thereafter (the “Plan”). The Performance
Shares are “Deferred Stock Units” as described in Section 9 of the Plan.

Payment of Deferred Stock Units. The Performance Shares granted to you will be
earned in accordance with the formula indicated on the attached Earn Out
Schedule corresponding to the level of average Earnings Per Share Growth and
spread of Return on Capital Employed over the Company’s cost of capital achieved
for the three fiscal year performance period beginning 1 October 2010 and ending
30 September 2013 (the “Performance Period”). Subject to the forfeiture and
termination conditions described below, each earned Performance Share will
entitle you to receive, at the end of the Deferral Period, one Share. The
Deferral Period will begin on the date of this Agreement and will end on
30 November 2013.

Performance Shares earned and not forfeited shall be paid, reduced by the number
of Shares equal in market value to any applicable taxes, as soon as
administratively practical after the end of the Deferral Period, in Shares. No
cash dividends or other amounts shall be payable with respect to the Performance
Shares during the Deferral Period. At the end of the Deferral Period, for each
earned and nonforfeited Performance Share, the Company will also pay to you a
cash payment equal to the dividends which would have been paid on a Share during
the Deferral Period (“Dividend Equivalents”), net of applicable taxes.

If your employment by the Company or a Subsidiary terminates during the Deferral
Period due to death, payment in respect of earned Performance Shares that are
not forfeited and of related Dividend Equivalents shall be made, as soon as
practical after the Deferral Period, to your Designated Beneficiary or, if none,
your legal representative, net of applicable taxes.

In the event of any change in the outstanding Shares of Common Stock of the
Company or the occurrence of certain other events as described in Section 12 of
the Plan, an equitable adjustment of the number of Performance Shares covered by
this Agreement shall be made as provided in the Plan.

Conditions of Forfeiture. If your employment by the Company and all its
affiliates is terminated for any reason prior to 30 November 2011, all your
Performance Shares will be automatically forfeited in their entirety. If your
employment by the Company and all its affiliates terminates on or after
30 November 2011, but during the Deferral Period, other than due to death,
Disability, or Retirement, you will forfeit all of your Performance Shares. If
your employment by the Company and all its affiliates is terminated on or after
30 November 2011, but during the Deferral Period, due to death, Disability, or
Retirement, you will forfeit a pro-rata portion of your earned Performance
Shares which portion in each case shall be based on the number of full months
you worked during the Performance Period.

Notwithstanding the above, in the event the Company completes an acquisition of
all the outstanding shares of common stock of Airgas, Inc. prior to 30 September
2012, the Company may, in the Committee’s sole discretion, modify the terms of
the Performance Shares, including the Earn Out Schedule, or may cancel the
Performance Shares; provided that, no such modification or cancellation shall be
effective unless the Performance Shares as modified in the event of
modification, or alternative compensation awards in the event of cancellation,
provide a compensation opportunity of equal or greater value to the modified or
cancelled Performance Shares, which opportunity is subject to performance



--------------------------------------------------------------------------------

conditions of no greater difficulty to achieve, and payable no later than two
and one-half months after the end of the Deferral Period. In the event the
Performance Shares are modified, the modified Performance Shares shall meet the
requirements for the short-term deferral exemption from Internal Revenue Code
Section 409A.

Notwithstanding anything to the contrary above, any Performance Shares earned or
paid and any related Dividend Equivalents paid to you may be rescinded within
three years of their payment in the event: the earning of such Performance
Shares is predicated upon the achievement of financial results that are
subsequently the subject of a restatement; the Committee determines in its sole
discretion that you engaged in misconduct that caused or partially caused the
need for the restatement; and the Performance Shares would not have been earned
or a lesser amount of Performance Shares would have been earned based upon the
restated financial results. In the event of any such rescission, you shall pay
to the Company the amount of any gain realized or payment received as a result
of any rescinded payment, in such manner and on such terms as may be required,
and the Company shall be entitled to reduce the amount of any amount owed to you
by the Company or any Subsidiary by such gain or payment.

Notwithstanding any other provisions of this Agreement, in the event the Company
is required to prepare an accounting restatement due to its material
noncompliance with any financial reporting requirement, the Company may recover
from you any amounts or awards which it is required to recover under Section 10D
of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------

2011 Performance Share Earnout Schedule

 

(PERFORMANCE SHARES AWARDED) x (PAYOUT FACTOR) =

(PERFORMANCE SHARES EARNED)

The Payout Factor is determined as follows:

 

33%

    EPS Growth    

Factor

   +     

67%

    ROCE Spread    

Factor

     =        

Payout

    Factor*    

* The Payout Factor will be increased by 15 percentage points to determine the
maximum payout. The Committee, in its discretion may decrease the actual Payout
Factor by up to 30 percentage points from the maximum payout (15 percentage
points from the calculated Payout Factor).

The EPS Growth and ROCE Spread Factors are determined from the following
schedules:

 

EPS Growth(1)  

EPS

Growth Factor

      

ROCE Spread

(ROCE over

Cost of Capital) (2)

 

ROCE

Spread Factor

-10%

  0%      <0%   0%

0%

  35%      0%   50%

4%

  50%      +3%   100%

7%

  80%      +5%   200%

9%

  100%           

10%

  120%           

11%

  130%           

13%

  160%           

15%

  180%           

16%

  200%           

 

(1) EPS growth is the average of annual growth in earnings per share over the
prior year for each of fiscal years 2011, 2012, and 2013.

(2) ROCE spread is the average of the difference between the Company’s Return on
Capital Employed and cost of capital for each of fiscal years 2011, 2012, and
2013.



--------------------------------------------------------------------------------

Long-Term Incentive Plan

FY11 Equity Grant Statement

«First_name» «Last_name»

2011 Equity Award Value: $«Tot Value»

 

            Total    
Award
Value   

    Stock Option    

Value

(50%)

    

RSU

    Value    

(25%)

        Performance    
Share Value
(25%)          

Award Value

     $<Tot
Value>    $<SO Value>      $<RSU
Value>    $<PS Value>          

Award Value per Unit

          $21.60      $86.39    $86.39          

Number of Units

          <Stock_Option>      <RSU>    <Perf_Share>

 

 

FY11 Award Value - Calculation Criteria

 

2011 Share Price

   $86.39    

Stock Option Conversion Value

   25.0%    

Restricted Stock Unit Conversion Value

   100%    

Performance Share Conversion Value

   100%    